Fourth Court of Appeals
                                      San Antonio, Texas
                                             January 9, 2018

                                          No. 04-18-00007-CR

                                         IN RE Ruben SERNA

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On January 5, 2018, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on January 9, 2018.



                                                          _________________________________
                                                          Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2018.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
 This proceeding arises out of Cause Nos. 2015CR9771 2016CR10100 2017CR1340A, styled The State of Texas v.
Ruben Serna, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore
presiding.